Exhibit 10.1

FOURTH AMENDMENT TO LOAN AGREEMENT
DATED JANUARY 14, 2004

This Fourth Amendment to Loan Agreement (the “Fourth Amendment”) is made as of
this 25th day of July, 2006 by and between CRA International, Inc., formerly
known as Charles River Associates Incorporated (“Borrower”), a Massachusetts
corporation with its principal executive office at the John Hancock Tower, 200
Clarendon Street, T-33, Boston, Massachusetts 02116-5092 and Citizens Bank of
Massachusetts, a bank with offices at 28 State Street, Boston, Massachusetts
(the “Lender”) in consideration of the mutual covenants contained herein and the
benefits to be derived herefrom.  Unless otherwise specified, all capitalized
terms shall have the same meaning herein as set forth in the Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, on January 14, 2004, the Borrower and the Lender entered into a loan
arrangement (the “Loan Arrangement”) as evidenced by, amongst other documents
and instruments, a certain Loan Agreement dated as of January 14, 2004, as
amended by a First Amendment to Loan Agreement dated as of March 29, 2005, as
further amended by a Second Amendment to Loan Agreement dated as of June 20,
2005 and a Third Amendment to Loan Agreement dated as of April 17, 2006 (as may
be amended from time to time, the “Agreement”) by and between the Borrower and
the Lender pursuant to which the Lender agreed to provide certain financial
accommodations to or for the benefit of the Borrower; and

WHEREAS, the Borrower has requested that the Lender amend certain terms and
conditions of the Agreement, and

WHEREAS, the Lender has agreed to so amend the Agreement provided the Borrower
and the Lender entered into this Fourth Amendment; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.             The Agreement is hereby supplemented by adding the following at
the end of Section 10 (e):

“provided, however, as long as no Event of Default exists or would be caused by
such repurchase, the Borrower may repurchase shares of the Borrower’s capital
stock”

2.             The Borrower hereby acknowledges and agrees that the Borrower has
no claims, offsets, defenses or counterclaims against the Lender with respect to
the Loan Arrangement or otherwise and to the extent the Borrower may have any
such claims the

1


--------------------------------------------------------------------------------




Borrower hereby WAIVES and RENOUNCES such claims, offsets, defenses and
counterclaims.

3.             This Fourth Amendment and all other documents executed in
connection herewith incorporate all discussions and negotiations between the
Borrower and the Lender either expressed or implied, concerning the matters
contained herein and in such other instruments, any statute, custom or use to
the contrary notwithstanding.  No such discussions or negotiations shall limit,
modify or otherwise effect the provisions hereof.  The modification amendment,
or waiver of any provision of this Fourth Amendment, the Agreement or any
provision under any other agreement or document entered into between the
Borrower and the Lender shall not be effective unless executed in writing by the
party to be charged with such modification, amendment or waiver, and if such
party be the Lender, then by a duly authorized officer thereof.

4.             Except as specifically modified herein, the Agreement shall
remain in full force and effect as originally written, and the Borrower hereby
ratifies and confirms all terms and conditions contained in the Agreement.

5.             This Fourth Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts and shall take effect
as a sealed instrument.

IN WITNESS WHEREOF, the parties hereof have set their hands and seals as of the
date first written above.

CRA INTERNATIONAL, INC.

 

 

 

By:

/s/ Wayne D. Mackie

 

Name:

Wayne D. Mackie

 

Title:

Vice President & CFO

 

 

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

By:

/s/ Michael McAuliffe

 

Name:

Michael McAuliffe

 

Title:

Senior Vice President

 

2


--------------------------------------------------------------------------------